 



Exhibit 10.1
AMENDED AND RESTATED STOCK PURCHASE AGREEMENT
     THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (this “Agreement”),
dated as of November 21, 2006, is by and between GNC PARENT CORPORATION, a
Delaware corporation (“Parent”), and GNC CORPORATION, a Delaware corporation
(the “Company”).
W I T N E S S E T H:
     WHEREAS, Parent owns 100% of the issued and outstanding shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Company;
     WHEREAS, Parent and the Company have previously entered into that certain
Stock Purchase Agreement, dated as of November 21, 2006 (the “Original
Agreement”), pursuant to which the Company agreed to issue and sell to Parent,
and Parent agreed to purchase from the Company, an additional 10,578,496 shares
of Common Stock;
     WHEREAS, the parties desire to amend and restate the Original Agreement to
reflect the issuance and sale of an additional 499 shares of Common Stock; and
     WHEREAS, taking into account these additional shares of Common Stock, the
Company desires to issue and sell to Parent, and Parent desires to purchase from
the Company, a total of 10,578,995 shares of Common Stock (the “Shares”) on the
terms and subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Purchase and Sale.
     (a) Issuance and Sale. Subject to the terms and conditions set forth
herein, the Company agrees to issue and sell the Shares to Parent, and Parent
agrees to purchase the Shares from the Company, for the aggregate purchase price
of $130,439,008.35 (the “Purchase Price”), or $12.33 per share.
     (b) Payment of Purchase Price. On or promptly after the date hereof, Parent
shall (i) transfer, or cause to be transferred, on behalf of the Company, an
amount equal to $139,439,000.00 of the Purchase Price by wire transfer of
immediately available funds to an account designated by the Company with LaSalle
Bank National Association, to be held in irrevocable trust for the benefit of
the holders of the Company’s Series A Preferred Stock in connection with the
redemption thereof on December 4, 2006, and (ii) pay to, or otherwise credit the
account of, the Company the balance of $8.35 of the Purchaser Price.

1



--------------------------------------------------------------------------------



 



     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to Parent as follows:
     (a) Organization; Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. The Company has all requisite corporate power and authority (a) to
carry on its business as now conducted and as presently proposed to be
conducted, (b) to execute and deliver this Agreement, and (c) to issue and sell
the Shares.
     (b) Authorization.
     (i) The Company and its officers, directors, and shareholders have taken
all corporate action necessary for (A) the authorization, execution, and
delivery of this Agreement, (B) the performance of all obligations of the
Company hereunder, and (C) the authorization, issuance, sale, and delivery of
the Shares.
     (ii) This Agreement constitutes a valid and legally binding obligation of
the Company, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
     (c) Valid Issuance of Shares. The Shares, when issued, sold, and delivered
in accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, and will
be free and clear of all pledges, liens, security interests, and other
encumbrances.
     3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Company that this Agreement constitutes a valid and legally
binding obligation of Parent, enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
     4. Miscellaneous.
     (a) Amendments. This Agreement sets forth the entire understanding between
the parties hereto with respect to the subject matter hereof, oral or written,
and supersedes all prior agreements and understandings between them with respect
to the subject matter hereof. All of such prior understandings and agreements
(if any exist) are merged with and into this Agreement. The parties hereto may
amend or modify this Agreement only by a written instrument executed by both
parties hereto.
     (b) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors, and
assigns.
     (c) Severability. If any one or more of the provisions of this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable

2



--------------------------------------------------------------------------------



 



in any respect, such invalidity, illegality, or unenforceability shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
a part hereof.
     (d) Captions. The captions contained in this Agreement are solely for
convenient reference and shall not be deemed to affect the meaning hereof.
     (e) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.
[Signature Page Follows.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            GNC PARENT CORPORATION
      By:   /s/ Mark L. Weintrub         Mark L. Weintrub        Senior Vice
President and Chief Legal Officer     

            GNC CORPORATION
      By:   /s/ Mark L. Weintrub         Mark L. Weintrub        Senior Vice
President and Chief Legal Officer     

4